SUMMARY ORDER

UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that the judgment of the district court be AFFIRMED.
*434Plaintiff Mario Spiteri appeals from a judgment entered on June 2, 2004 by the United States District Court for the Eastern District of New York (Hurley, /.), granting Defendant Liberty Life Assurance Company of Boston’s (“Liberty”) motion for summary judgment. The district court held that Liberty’s denial of ERISA plan benefits to Spiteri was not improper. We assume familiarity with the facts, procedural history, and issues on appeal.
We review Liberty’s denial of benefits directly, and must affirm unless that decision was arbitrary and capricious, that is, “ ‘without reason, unsupported by substantial evidence or erroneous as a matter of law.’ ” Celardo v. GNY Auto. Dealers Health & Welfare Trust, 318 F.3d 142, 145-46 (2d Cir.2003) (quoting Pagan v. NYNEX Pension Plan, 52 F.3d 438, 442 (2d Cir.1995)). Substantial evidence is “such evidence that a reasonable mind might accept as adequate to support the conclusion reached by the [plan administrator.]” Id. (quotation marks omitted).
Liberty’s determination that Spiteri was ineligible for further benefits because he was not “disabled,” as that term is defined in the policy, was not arbitrary and capricious.
We have considered Spiteri’s remaining claims and find them to be without merit. For the foregoing reasons, the judgment of the district court is AFFIRMED.